Citation Nr: 1620632	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-11 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for lymphoma due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION


The Veteran served on active duty from March 1969 through December 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board denied the Veteran's appeal in July 2014.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC).  CAVC, in a July 2015 Memorandum Decision, vacated the 2014 decision and remanded the appeal to the Board.

At the outset, the Board would like to apologize for the Veteran for the multiple typographical errors that were contained in the previous Board decision.  The Veteran's confusion upon the receipt of this document is certainly understandable, and the Board deeply regrets any confusion that was caused.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with active non-Hodgkin's lymphoma.

2.  The Veteran has not been shown to have been exposed to herbicides during his active duty service.

3.  The Veteran's lymphoma was not sustained during his active duty service and did not result from an injury or illness sustained during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for lymphoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and an October 2012 VA compensation examination report.  The adequacy of the examination is irrelevant, as is discussed below.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103. 

Analysis

Of note, the Court of Appeals for Veterans Claims (Court) vacated the previous Board decision, not because of any substantive or evidentiary errors.  Rather it was ministerial and typographical errors that caused confusion, which provided the basis for the memorandum decision.  As noted, the Board regrets these errors.  However, having reviewed the evidence of record once again, the Board finds that no evidence has been advanced since the 2014 Board decision to suggest that any change in outcome is warranted.  Essentially, the evidence simply does not support a finding that the Veteran was exposed to herbicides during his military service.

The Veteran alleges in-service exposure to herbicides caused his non-Hodgkin's lymphoma.  He contends he worked closely with tanks and other equipment contaminated by herbicides in Vietnam while stationed at Camp Pendleton as a member of the 1st Tank Battalion, 5th Marine Amphibious Brigade.  These vehicles were covered with accumulated dirt, grime, and debris from Vietnam.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

The Veteran was diagnosed with non-Hodgkin's lymphoma in 2006 and continues receiving treatment for it, so the first prong of service connection is met.

The second prong, in-service incurrence, is not met.  First, the Veteran does not allege, nor does the evidence support, that he had lymphoma in service.  Second, the Veteran does not allege, nor does the evidence support, that he served in Vietnam.  Therefore, VA may not presume he was exposed to herbicides during service pursuant to 38 C.F.R. § 3.307(a)(6)(iii).  Third, the Veteran's military occupational specialty (MOS) of a radar repairman is consistent with his reported in-service tasks of cleaning and refurbishing vehicles and equipment returning from Vietnam, 

The Veteran's assertions of exposure to dirt and grime on vehicles returning from Vietnam are supported by a buddy statement provided in September 2011 by J.P.M.  In this statement, J.P.M, attested that he served with the Veteran at Camp Pendleton and that that their unit was tasked primarily with repairing and refurbishing equipment that returned from Vietnam.  J.P.M. recalled that the Veteran was specifically responsible for removing communications equipment from military vehicles and cleaning and repairing the equipment.  Notably, J.P.M. also recalled that none of the returning equipment and vehicles were not cleaned or decontaminated before being shipped from Vietnam or upon arrival at Camp Pendleton.  J.P.M. also recalled that technicians in their unit worked in close quarters and were not issued any protective clothing or gear; thus, technicians were reportedly exposed to whatever contaminants that were on the equipment or vehicles being serviced.

Indeed, the Veteran's service personnel records show that the Veteran did serve at Camp Pendleton while attached to the 1st Tank Battalion, 5th Marine Amphibious Brigade from approximately May through December of 1970.  The records reflect further that, during that time, the Veteran served the primary duty of radar repairman.  Certainly, the Veteran's documented service is consistent with the reported in-service tasks of cleaning and refurbishing vehicles and equipment returning from Vietnam.  Further, the Board finds that the descriptions of the work conditions provided by the Veteran and J.P.M. are credible.  Toward that end, the Board finds that the Veteran did likely work regularly in a hands-on fashion with equipment and vehicles that were returning from Vietnam.  Nonetheless, even accepting that such equipment may very well have had dirt and debris from Vietnam, the Board finds that the Veteran's argument that these vehicles and equipment were also covered in herbicides such as Agent Orange is too speculative on its face to constitute credible evidence of exposure to herbicides.  

Here, neither the Veteran, nor his fellow serviceman, J.P.M., are competent to attest whether herbicides were on these vehicles, let alone whether they are of the type described in 38 C.F.R. § 3.307(a)(6)(i).  Indeed, the Veteran has proffered no evidence of herbicide exposure beyond his mere assertion.  While the Board does not doubt that such equipment had dirt and debris on it from its use in Vietnam, this, by itself, is insufficient to prove his contention.  Additionally, the Marine Corps informed VA in June 2009 that the Veteran was not exposed to herbicides through his duties.  

In January 2006, the Veteran stated that he was found to have a "heavy growth of Burkholderia cepacia, an organism associated with herbicide."  Additionally, an article was provided addressing Burkholderia cepacia.  

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the present case, the presentation of the article triggered VA's duty to assist, and a medical opinion was obtained to address the relevance, if any, of Burkholderia cepacia to this case.
 
However, a VA examiner in October 2012 explained that elevated levels of Burkholderia cepacia, as noted in the January 2006 laboratory tests, were not in and of themselves indicative of an etiological relationship between current lymphoma and herbicide exposure that allegedly occurred many years prior.  In that regard, the examiner noted, Burkholderia cepacia is found commonly in natural environments, and moreover, may affect "normal individuals" which apparently includes people who were not exposed to an herbicide agent.  Hence, the examiner concluded, the Veteran's lymphoma was less likely than not sustained during service or caused by an in-service injury, illness, or event.

It is acknowledged that the Veteran has provided several medical opinions in support of his claim.  However, the opinions are wholly dependent on the conclusion that the Veteran was exposed to herbicide agents during service.  However, the Board has specifically concluded that the weight of the evidence is against the Veteran's claim of in-service herbicide exposure, and therefore, any opinion relying on herbicide exposure is found to lack probative value.  Given this conclusion, the evidence of record is against service connection for lymphoma and the Veteran's claim is denied.


ORDER

Service connection for lymphoma due to herbicide exposure is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


